Citation Nr: 1725772	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969 and from February 1969 to December 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for an October 2015 hearing before the Board in Washington, D.C., but failed to report; his hearing request is considered withdrawn.  The case was previously remanded in December 2015 and September 2016 by Veterans Law Judges (VLJs) other than the undersigned.  

The matters of service connection for hypertension, to include as secondary to diabetes mellitus and herbicide exposure, and a total disability rating based on individual unemployability due to service-connected disability were previously on appeal and also remanded for further development in September 2015.  However, an intervening April 2017 rating decision granted service connection for hypertension and TDIU from June 19, 2007 to December 11, 2009 (after which the Veteran is already entitled to a schedular 100 percent rating).  The Veteran was properly notified of these decisions and has not indicated disagreement with any ratings or effective dates assigned therein; thus, those matters are no longer on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the remaining matter on appeal must be remanded to enforce compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  That remand explicitly directed the AOJ to schedule an examination in conjunction with the claim seeking service connection for TBI residuals that specifically both presumed the incurrence of two head injuries in service and considered and discussed the significance of July 1969 emergency room records noting loss of consciousness and memory loss immediately following a motor vehicle accident.  In response, the AOJ obtained what appears to be an addendum opinion (by one physician clarifying the April 2016 opinion from an entirely different physician) that does not consider the July 1969 notations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disability remaining on appeal.

2. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely cause of his alleged TBI residuals.  The examiner should note that head injuries in service are conceded (one in a car accident and a second in an assault resulting in a broken cheekbone or jaw).  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Are the conceded head injuries in service consistent with TBI?  In so finding, the examiner must consider and discuss the significance of July 1969 service treatment records which show the Veteran was unconscious and unresponsive after the car accident and reported memory loss.  

b. If so, the examiner must identify ALL RESIDUALS ASSOCIATED WITH A TBI IN SERVICE found on a current or past examination, or otherwise documented in the record. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

